DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Regarding claim 1, the specification as originally filed does not disclose the amended limitations of the processor configured to “obtain payment confirmation information that agrees to start charging a charging fee at the start charging time from the user terminal, and start calculating the charging fee immediately when the start charging time arrives regardless whether a charging operation for charging an electric vehicle corresponding to the charging reservation request has activated at the start charging time”. 
 	The relevant portions of the specification as originally filed which disclose the charging fee are provided below.

[0009]    In some embodiments, when receiving the notification that the charging device has completed the charging service corresponding to the charging reservation request, the processor further calculates a charging fee during the time period from the start charging time to the time when the charging service is completed, and performs a payment process based on the payment confirmation information and the charging fee.

[0033]    In step S380, a charging service completion notification is received, which indicates that the charging device 110 has completed the charging service corresponding to the charging reservation request. For example, when the user has separated the charging cable from the electric vehicle, or inserted the charging cable into the charging station, it means that the charging device 110 has completed the charging service corresponding to the charging reservation request.
[0034]    In step S390, the reservation status schedule is updated again and the payment/checkout process is performed.  The renewal of the above-mentioned reservation status schedule is to set the reservation permission status of the charging device 110 to a reservation available state from the time when the charging service has been completed. The above payment process may be performed by calculating a charging fee during the time period from the start charging time to the time when the charging service is completed, and performing the payment process based on the payment confirmation information and the charging fee.

 	It is noted that the payment process including the calculation of the charging fee as disclosed in paragraph 0034 occurs after the charging service is completed as disclosed in paragraph 0033. This is also recited in claims 4 and 12. As evidenced from the above portions, the specification does not disclose 1) starting to charge the fee at the start charging time; 2) calculating the charging fee immediately when the start charging time arrives; or 3) calculating the charging fee regardless whether a charging operation has activated at the start charging time. Therefore, claim 1 is rejected under 35 USC 122(a) since the amended recitations constitute new matter. 
 	Claim 9 is amended to include similar subject matter and is rejected for the same reasons as claim 1.
 	The remaining claims depend from claims 1 and 9 and are therefore rejected for the same reasons as independent claims 1 and 9. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 16, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 16, 2022